Per Curiam.

Appellant herein sought removal of a state criminal trial to the federal courts under 28 U. S. C. Section 1443 (1964). He also sought injunctive relief under 17 Stat. 13 (1871), 42 U. S. C. Section 1983 (1964), from the United States District Court for the Northern District of Ohio, Eastern Division, to restrain state proceedings on criminal charges filed against him and to prohibit the use of certain evidence in the state proceedings. The claim advanced was that police surveillance of a public toilet room in Mansfield, Ohio, and the taking of motion pictures through a “one way” mirror invaded appellant’s constitutional rights and resulted in the charges of sodomy now awaiting trial.
In this regard appellant cites Britt v. Superior Court (1962), 58 Cal. 2d 469, 24 Cal. Rptr. 849, 374 P. 2d 817, and Bielicki v. Superior Court (1962), 57 Cal. 2d 602, 21 Cal. Rptr. 552, 371 P. 2d 288.
The District Court denied relief without reaching the Fourth Amendment issue sought to be presented. We affirm.
There is no showing that Ohio is enforcing its laws unequally as to this appellant. The briefs filed in this case concede that the admissibility of evidence derived from the identical circumstances has previously been passed upon affirmatively by the Ohio Supreme Court, with review of that decision refused by the United States Supreme Court. State v. Glass (1964), 176 Ohio St. 325, 27 O. O. 2d 245, 199 N. E. 2d 392, cert. denied sub nom. Poore et al v. Mayer, Judge, et al (1964), 379 U. S. 928, 85 S. Ct. 321, 13 L. Ed 2d 341. Nor are the authori*8ties relied upon by appellant so obviously in point factually as to show that Ohio law clearly sanctions federal constitutional violations. Cf. Smayda v. United States (C. A. 9, 1965), 352 F. 2d 251, cert. denied, 382 U. S. 981, 86 S. Ct. 555, 15 L. Ed. 2d 571 (1966); People v. Young (Cal. App. 1963), 214 Cal. App. 2d 131, 29 Cal. Rptr. 492.
Comity in federal-state relations strongly suggests that assertions of violation of federal rights such as this be heard in the federal courts after and not before the state criminal trial. Stefanelli v. Minard (1951), 342 U. S. 117, 72 S. Ct. 118, 96 L. Ed. 138; Cleary v. Bolger (1963), 371 U. S. 392, 83 S. Ct. 385, 9 L. Ed. 2d 390; Douglas v. City of Jeannette (1943), 319 U. S. 157, 63 S. Ct. 877, 87 L. Ed. 1324.
In Dombrowski v. Pfister (1965), 380 U. S. 479, 85 S. Ct. 1116, 14 L. Ed 2d 22, the Supreme Court pointed to 28 U. S. C. Section 2283 (1964)1 in support of this rule of comity:
“ [C] onsiderations of federalism have tempered the exercise of equitable power, for the court has recognized that federal interference with a state’s good-faith administration of its criminal laws is peculiarly inconsistent with our federal framework. * * *” Dombrowski v. Pfister, supra, at 484, 85 S. Ct. at 1119.
The court’s opinion later noted:
“It is difficult to think of a ease in which an accused could properly bring a state prosecution to a halt while a federal court decides his claim that certain evidence is rendered inadmissible by the Fourteenth Amendment.” Dombrowski v. Pfister, supra at 485, 85 S. Ct. at 1120, fn. 3.
The doctrine of federal-state comity relied upon above we believe to be consistent with the views set forth in all of the opinions in the Supreme Court’s latest consideration of 28 U. S. C. Section 1443 (1964). See State of Georgia v. Rachel (1966), 384 U. S. 780, 86 S. Ct. 1783, 16 L. Ed. 2d 925; City of Greenwood v. Peacock (1966), 384 U. S. 808, 86 S. Ct. 1800, 16 L. Ed. 2d 944.

Judgment affirmed.


 28 U. S. C. Section 2283 (1964) provides that:
“A court of the United States may not grant an injunction to stay proceedings in a state court except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.”